Exhibit 10.2

 

TESSCO TECHNOLOGIES INCORPORATED

 

PERFORMANCE SHARE UNIT AGREEMENT – NON EMPLOYEE DIRECTORS

 

THIS PERFORMANCE SHARE UNIT AGREEMENT between TESSCO TECHNOLOGIES INCORPORATED
(the “Company”) and «Participant» (“you”) is effective as of April 9, 2004.

 

Section 1.              Grant of Performance Shares.

 

1.1.          The Company has awarded to you the conditional right to receive up
to          shares of the Company’s common stock (“Performance Shares”) under
the TESSCO Technologies Incorporated 1994 Stock and Incentive Plan (the “Plan”).
Your right to receive one (1) Performance Share is sometimes referred to as a
“Performance Share Unit” or “PSU” and is in all respects subject to the terms
and conditions contained in this Agreement.

 

1.2.          In general, whether your PSUs ripen into the right to receive
Performance Shares depends on the Company’s earnings per share over the next
three Fiscal Years, on a year-by-year basis or cumulatively. In addition, as
described below, you must remain a member of the Company’s Board of Directors
until Performance Shares are issued, which generally will occur in from two to
four annual installments after the Fiscal Year for which the Performance Shares
are earned.

 

Section 2.              Defined Terms. This Agreement uses a number of terms
that are defined either in the body of the Agreement or in the Glossary (section
11), which appears at the end of this Agreement. These defined terms are
capitalized wherever they are used.

 

Section 3.              Earning of Performance Shares.

 

3.1.          In General. Performance Shares may be earned as of the end of each
of the following three Fiscal Years of the Company: FY2005, FY2006, and FY2007.
In particular:

 

(a)           Performance Shares may be earned for any one of these three Fiscal
Years if EPS for that particular Fiscal Year exceeds the Threshold EPS for that
Fiscal Year. This is referred to as the “Annual Test.”

 

(b)           For the second and third Fiscal Years, i.e., FY 2006 and FY2007,
Performance Shares may also be earned if EPS (i) for that Fiscal Year and the
preceding Fiscal Year (in the case of FY2006) or (ii) for that Fiscal Year and
the two preceding Fiscal Years (in the case of FY2007) on a cumulative basis
exceeds the Cumulative Threshold EPS for that Fiscal Year. This is referred to
as the “Cumulative Test.”

 

(c)           In general, the number of Performance Shares that can be earned
for FY2006 and FY2007 under the Cumulative Test is significantly greater

 

1

--------------------------------------------------------------------------------


 

than the number that can be earned under the Annual Test. Whichever Test results
in the greater number of Performance Shares earned for either of these Fiscal
Years is the Test that will be applied.

 

3.2.          Number of Performance Shares Earned. The number of Performance
Shares earned for any Fiscal Year depends on the Corporate Performance Factor
for the Fiscal Year (which is based on EPS as described below). Specifically,
the number of Performance Shares earned for a particular Fiscal Year is
determined as follows:

 

Base Number of Shares x Corporate Performance Factor

 

where:

 

•                       “Base Number of Shares” is the number of shares
determined from Table 1 for the particular Fiscal Year and the particular Test
(Annual Test or Cumulative Test); and

 

•                       “Corporate Performance Factor” is the percentage
determined based on EPS as described in the next section.

 

In applying this formula, two additional rules apply:

 

•                       Under the Cumulative Test, the result is reduced by the
number of Performance Shares earned in the preceding Fiscal Year or Years; and

 

•                       In no case may the total number of Performance Shares
earned as of the end of any Fiscal Year exceed the Cumulative Maximum Number of
Performance Shares set forth in Table 1.

 

3.3.          Determination of “Corporate Performance Factor.” The Corporate
Performance Factor for a particular Fiscal Year and for a particular Test is a
percentage based on EPS (or cumulative EPS) relative to the applicable Threshold
EPS and Goal EPS.

 

If EPS (or cumulative EPS) is:

 

then the Corporate Performance Factor is

Less than Threshold EPS

 

        %

Exactly equal to Threshold EPS

 

        %

Greater than Threshold EPS but  less than Goal EPS

 

Determined by multiplying the “Incremental Percentage” shown in Table 1 by the
number of cents by which EPS exceeds Threshold EPS and adding the result
(rounded to the nearest whole percentage) to         %

Exactly equal to or greater than Goal EPS

 

        %

 

2

--------------------------------------------------------------------------------


 

Note that the maximum Corporate Performance Factor if Goal EPS is not achieved
is         %. If Goal EPS is achieved (or exceeded), then the Corporate
Performance Factor is         %.

 

Although the “Corporate Performance Factor” will be determined as set forth in
this section (which is definitive), Exhibits A through E illustrate this
information in graph form.

 

3.4.          Applicable Parameters. The Base Number of Shares, the Threshold
EPS, and the Goal EPS for each Fiscal Year for the Annual Test and for the
Cumulative Test, as well as the Cumulative Maximum Number of Performance Shares
that may be earned as of the end of each Fiscal Year, are as follows:

 

Table 1

 

 

 

 

 

 

 

 

 

 

 

FY2005

 

FY2006

 

FY2007

 

Cumulative Test:

 

 

 

 

 

 

 

Base Number of Shares

 

N/A

 

 

 

 

 

Threshold EPS

 

N/A

 

$

 

 

$

 

 

Goal EPS

 

N/A

 

$

 

 

$

 

 

Incremental Percentage

 

N/A

 

 

%

 

%

 

 

 

 

 

 

 

 

Annual Test:

 

 

 

 

 

 

 

Base Number of Shares

 

 

 

 

 

 

 

Threshold EPS

 

$

 

 

$

 

 

$

 

 

Goal EPS

 

$

 

 

$

 

 

$

 

 

Incremental Percentage

 

 

%

 

%

 

%

 

 

 

 

 

 

 

 

Cumulative Maximum Number of Performance Shares

 

 

 

 

 

 

 

 

Section 4.              Issuance and Distribution of Performance Shares.
Performance Shares earned as described in section 3 will be issued and
distributed to you in installments as follows, subject to section 5:

 

•                       Performance Shares earned for FY2005 will be issued and
distributed in four (4) approximately equal installments, on May 1, 2005, 2006,
2007, and 2008.

 

3

--------------------------------------------------------------------------------


 

•                       Performance Shares earned for FY2006 will be issued and
distributed in three (3) approximately equal installments, on May 1, 2006, 2007,
and 2008.

 

•                       Performance Shares earned for FY2006 will be issued and
distributed in two (2) approximately equal installments, on May 1, 2007 and
2008.

 

Section 5.              Continued Employment.

 

5.1.          In order to earn Performance Shares for any particular Fiscal
Year, you must be a member of the Company’s Board of Directors (a “Director”)
for the entire Fiscal Year. Once you are no longer a Director (for whatever
reason), you may no longer earn any additional Performance Shares.

 

5.2.          In order to receive Performance Shares that you have earned, you
must be a Director of the Company on the date that the Performance Shares are to
be issued and distributed (as provided in section 4). You will forfeit your
right to receive Performance Shares that have been earned but have not been
issued and distributed as of the date you are no longer a Director. This
condition will not apply, however, if you are no longer a Director because of
your Disability or death.

 

Section 6.              Illustrations. The application of the above provisions
is illustrated by the following examples:

 

Example 1.                                    If EPS for FY2005 is $      , then
the Corporate Performance Factor for that Fiscal Year is       %. If EPS for
FY2005 is $      , then the Corporate Performance Factor for that Fiscal Year is
      %. If EPS for FY2005 is $       or greater, then the Corporate Performance
Factor for that Fiscal Year is       %.

 

Example 2                                       If EPS for FY2005 is $      ,
then the Corporate Performance Factor for that Fiscal Year is the excess of EPS
($        ) over Threshold EPS ($      ), or $      , times the Incremental
Percentage (      %), which (rounded to the nearest whole percentage) is       %
(     x       %), plus       %, which is       %. You would earn         
Performance Shares, which is the Base Number of Shares for FY2005 (      ) times
the Corporate Performance Factor (      %). Assuming that you remain a Director
as required by section 5 (and there is no intervening Change in Control as
described in section 7), these          Performance Shares would be issued and
distributed you as follows:         shares on May 1, 2005;          shares on
May 1, 2006;          shares on May 1, 2007;and          shares on May 1, 2008.

 

Example 3                                       Assume that EPS for FY2005 is
$      . Then (if you remain a Director for the entire Fiscal Year as required
by section 5.1) you will earn          Performance Shares: [($       -        =
        ) x         % =       % (rounded to     %) +     %, or     %] x       %
x        .

 

4

--------------------------------------------------------------------------------


 

Example 4                                       Assume that EPS for FY2005 (as
in Example 3) is $         and for FY2006 is $        . You would not be
entitled to any Performance Shares under the Annual Test for FY2006 since EPS is
less than the Threshold EPS for FY2006 ($      ). You would, however, be
entitled to          Performance Shares under the Cumulative Test (assuming you
were a Director for the entire Fiscal Year as required by section 5.1),
determined as follows:

 

•                       Corporate Performance Factor = Cumulative EPS ($        
+          = $        ) minus the Cumulative Test Threshold EPS for FY2006
($        ), or         , times the Incremental Percentage (        %), which
rounded to the nearest whole percentage is       % (       x       % =
        %), plus       % =         %

 

•                       times Base Number of Shares (          )

 

•                       minus the          Performance Shares earned for FY2005
(per Example 3).

 

Example 5                                       Assume that for FY2005 EPS
equals or exceeds the Goal EPS ($        ) for that Fiscal Year. Thus, the
Corporate Performance Factor will be       %. Although the Base Number of Shares
for FY2005 (        ) times the Corporate Performance Factor (      %)
is        , the number of Performance Shares you can earn for FY2005 is limited
to        . In the same vein, if the cumulative Goal EPS for FY2006 is met (and
therefore the Corporate Performance Factor is         %), the maximum number of
Performance Shares you can earn for FY2006 is        , even though the Base
Number of Shares under the Cumulative Test (        ) times       % is        .

 

Section 7.              Change in Control. If there is a Change in Control of
the Company, then:

 

7.1.          For the Fiscal Year in which the Change in Control occurs
(provided you are a Director of the Company on the date of the Change in
Control), you will earn Performance Shares as though EPS for that Fiscal Year
equals Goal EPS for that Fiscal Year (as set forth in Table 1 for the Annual
Test);

 

7.2.          Provided you are a Director of the Company on the date of the
Change in Control, any Performance Shares that you have earned for prior Fiscal
Years but that have not yet been issued and distributed to you will be issued
and distributed to you effective as of the Change in Control, along with any
Performance Shares earned under section 7.1; and

 

7.3.          Except as provided in this section, this Agreement and your right
to earn Performance Shares for any period beginning on or after the date of the
Change in Control will terminate.

 

5

--------------------------------------------------------------------------------


 

Section 8.              Confidentiality.

 

8.1.          You acknowledge that the information contained in this Agreement,
particularly the Threshold EPS and Goal EPS information, may be highly
confidential and not available to the public and that disclosure of the
information contained in this Agreement could result in harm to the Company.
Therefore, in addition to any obligation you may have under the TESSCO Code of
Conduct or any other policy of or agreement with the Company, you specifically
agree that you will not disclose any of the provisions of or information
contained in this Agreement except as expressly required by a subpoena or other
order of a court or administrative agency. If you believe that you are so
required to disclose any of the provisions of or information contained in this
Agreement, you agree to give the Company prompt written notice of this
requirement so that the Company (at its expense) may seek an appropriate
protective order or otherwise resist disclosure.

 

8.2.          If you breach your obligations under this section, the Company may
terminate this Agreement by giving you written notice of termination. If the
Company does so, you will no longer be entitled to earn any Performance Shares
under this Agreement or to receive any Performance Shares that have been earned
but not yet issued and distributed, whether or not you thereafter remain a
Director.

 

8.3.          The nondisclosure obligation contained in this section will not
apply to information that has been disclosed to the public by the Company or by
someone other than you or a person who (directly or indirectly) obtained the
information from you.

 

Section 9.              Adjustment of Number of Performance Shares, etc.

 

9.1.          Stock Dividends, Splits, Etc. In the event of a stock split, a
stock dividend or a similar change in the shares of the Company’s common stock,
the number of Performance Shares that may be earned and the number of
Performance Shares that have been earned but not yet issued and distributed
under this Agreement, as well as Threshold EPS, Goal EPS, Base Number of Shares,
and the Maximum Number of Performance Shares, may be adjusted pursuant to the
Plan or otherwise as the Compensation Committee deems reasonable so as to
preserve the same relative rights and obligations as are provided for in this
Agreement.

 

9.2.          Reorganization Events. After any capital reorganization,
reclassification of shares of the Company’s common stock, or consolidation of
the Company with, or merger of the Company into, any other corporation or entity
that does not constitute a Change in Control (each a “Reorganization Event”),
the number of Performance Shares that may be earned and the number of
Performance Shares that have been earned but not yet issued and distributed
under this Agreement, as well as Threshold EPS, Goal EPS, Base Number of Shares,
and the Maximum Number of Performance Shares, may be adjusted pursuant to the
Plan or otherwise as the Compensation Committee deems reasonable so as to
preserve the same relative rights and obligations as are provided for in this
Agreement.

 

6

--------------------------------------------------------------------------------


 

9.3.          Reservation of Sufficient Shares. The Company will reserve and
keep available out of its authorized but unissued shares of common stock a
number of such shares as will be sufficient to enable the Company to issue and
distribute any Performance Shares that become issuable and distributable under
this Agreement.

 

9.4.          Registration and Approval. If any shares reserved for issuance
under this Agreement require registration with or approval of any governmental
authority under any federal or state law before those shares may be validly
issued, then the Company will in good faith and as expeditiously as possible
endeavor to secure such registration or approval. This provision, however, will
not require the Company to secure any registration or approval in order (i) to
issue shares under this Agreement if those shares can lawfully be issued
pursuant to one or more exemptions from registration under applicable federal
and state securities laws (even though the shares may constitute “restricted
securities” or the holder of such shares may be unable to transfer the shares
without registration or the availability of a suitable exemption from
registration under such laws) or (ii) to enable any person to sell or distribute
shares received under this Agreement in a transaction involving a public
offering within the meaning of the Securities Act as then in effect.

 

9.5.          Shares Fully Paid and Nonassessable. All Shares issued under this
Agreement will upon issuance be fully paid and nonassessable.

 

Section 10.            Restrictions on Transfer; Legends.

 

10.1.        Transfer Restrictions; Opinion of Counsel. Neither this Agreement
nor all or any part of your rights under this Agreement may be transferred,
i.e., pledged, hypothecated, sold, assigned, or otherwise encumbered or disposed
of, either voluntarily or by operation of law (whether by virtue of execution,
attachment, or similar process), except as may expressly be provided in the
Plan. No shares issued under this Agreement may be transferred, other than by
will or by operation of the laws of descent and distribution, unless the
transferor first delivers to the Company an opinion of counsel reasonably
satisfactory to counsel for the Company to the effect that the transfer is
permitted under federal and state securities laws. Any purported transfer in
violation of these restrictions will be ineffective.

 

10.2.        Stock Certificate Legends. Each certificate evidencing Performance
Shares issued under this Agreement and each certificate evidencing shares issued
to any subsequent transferee of any Performance Shares may be imprinted with a
legend in substantially the following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state. The
transfer of the shares represented by this certificate is subject to compliance
with the conditions specified in an Agreement dated as of April 9, 2004 under
which these shares were issued, and no transfer of these shares will be valid or
effective until such conditions and provisions have been fulfilled or complied
with. A copy of the Agreement will be

 

7

--------------------------------------------------------------------------------


 

made available to any person having a valid interest therein upon request and
without charge. Upon the fulfillment of such conditions and provisions, the
issuer has agreed to deliver to the holder hereof a new certificate, not bearing
this legend, for the number of shares represented hereby, registered in the name
of the holder hereof.

 

Section 11.            Miscellaneous.

 

11.1.        Entire Agreement. This Agreement constitutes the entire agreement
and understanding between us, and supersedes any prior agreement or
understanding, relating to the subject matter of this Agreement.

 

11.2.        Conflicts with Plan; Amendments. This Agreement has been granted as
a “Performance Award” under the Plan and will be construed consistently with the
Plan. In the event of any conflict between the provisions of the Plan and this
Agreement, the provisions of the Plan shall control. The Committee has the
right, in its sole discretion, to amend this Agreement from time to time in any
manner for the purpose of promoting the objectives of the Plan but only if all
other Performance Share Award Agreements under the Plan that are then in effect
at the time of such amendment are also similarly amended with substantially the
same effect. Any such amendment of this Agreement will, upon adoption by the
Committee, become and be binding and conclusive on all persons affected by it
without requirement for consent or other action by any such person. The Company
will give you written notice of any such amendment of this Agreement as promptly
as practicable after it is adopted.

 

11.3.        No Rights of Stockholder. You will not have the rights of a
stockholder of the Company with respect to the Performance Shares that may
become issuable under this Agreement until the Performance Shares have actually
been issued and distributed to you. This Agreement will not affect in any way
the right or power of the Board of Directors or the stockholders to make or
authorize any adjustments, recapitalizations, reorganizations, or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, or shares of
capital stock with a preference ahead of, or convertible into, or otherwise
affecting the common stock or rights of holders of common stock, or any
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

11.4.        Notices. Any notice or communication required or permitted by this
Agreement will be sufficiently given if delivered in person or by commercial
courier service or sent by first class mail, postage prepaid:

 

(i)            if to the Company, addressed to it at 11126 McCormick Road, Hunt
Valley, Maryland 21031, marked for the attention of the President, and

 

8

--------------------------------------------------------------------------------


 

(ii)           if to you, to the address set forth below your signature,

 

or in either case to such other address as either of us notifies the other in
accordance with this section.

 

11.5.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

11.6.        Headings. The descriptive headings in this Agreement are inserted
for convenience of reference only and do not constitute a part of this
Agreement.

 

11.7.        Limitations on Issuance. Notwithstanding any other provisions of
this Agreement or of the Plan, no Performance Shares will be issuable under this
Agreement at any time when such issuance is prohibited by the Company’s policies
then in effect concerning transactions by officers, directors, and employees in
securities of the Company.

 

11.8.        Fractional Shares. The Company will not be required to issue
fractions of Performance Shares under this Agreement. If any fractional interest
in a Performance Share is otherwise deliverable, the Company will instead pay
cash equal to the fair market value of the fractional interest as reasonably
determined by the Company.

 

11.9.        Withholding Taxes. The Company will be entitled to require as a
condition of delivery to you of a certificate representing any Performance
Shares that you remit to the Company an amount sufficient to satisfy all
federal, state, and other taxes or withholding requirements that may be imposed
upon the Company. Whether or not the Company requires you to remit any such
amounts, the Company will at all times have the right to withhold such amounts
from any compensation or other payments otherwise due to you (under this
Agreement or otherwise).

 

11.10.      Issuance Taxes. The issuance of stock certificates under this
Agreement will be made without charge to you for any stamp or similar tax
imposed with respect to such certificate. The Company will not, however, be
required to pay any such tax that may be payable on account of the issuance and
delivery of stock certificates in any name other yours, and the Company will not
be required to issue or deliver any such stock certificate unless and until the
person or persons requesting its issuance have paid to the Company the amount of
such tax or have established to the satisfaction of the Company that such tax
has been paid.

 

Section 12.            Glossary. The following capitalized terms have the
meanings set forth in this section:

 

12.1.        “EPS” means the Company’s consolidated diluted earnings per share
net of the costs for the Fiscal Year associated with all components of the
Company’s Reward for Results Program (or successor incentive compensation
arrangements), including the costs associated with the grant of Performance
Shares under this and similar Agreements, all as determined in good faith by the
Compensation

 

9

--------------------------------------------------------------------------------


 

Committee. The Compensation Committee may make such adjustments to EPS, and to
Threshold EPS and Goal EPS, for any Fiscal Year as the Compensation Committee
reasonably determines in its sole discretion are necessary (i) to maintain
consistency with the accounting principles and practices applied by the Company
on the effective date of this Agreement or (ii) as a result of transactions or
events described in sections 9.1 or 9.2, or other extraordinary or nonrecurring
events not contemplated in developing the Threshold EPS and Goal EPS targets, in
order to preserve the Compensation Committee’s intent in issuing this and
similar Agreements.

 

12.2.        “Base Number of Shares” is defined in section 3.2.

 

12.3.        “Change in Control” means the occurrence of any of the following:

 

(i)            any “person” (as that term is used in section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Robert B. Barnhill, Jr., his affiliates, and members of his family) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
then-outstanding securities of the Company; or

 

(ii)           there is a change in the composition of a majority of the Board
of Directors of the Company within twelve (12) months after any “person” (as
defined above) (other than Robert B. Barnhill, Jr., his affiliates, and members
of his family) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the then-outstanding securities of the Company; or

 

(iii)          there is consummated any consolidation or merger or share
exchange involving the Company in which the Company is not the continuing or
surviving corporation or pursuant to which shares of the Company’s common stock
would be converted into cash, securities, or other property, other than a merger
of the Company in which the holders of the Company’s common stock immediately
before the merger have substantially the same proportionate ownership of common
stock of the surviving corporation immediately after the merger; or

 

(iv)          there is consummated any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all or a substantial
portion of the assets of the Company other than to one or more of its
wholly-owned subsidiaries; or

 

(v)           the stockholders of the Company approve a plan or proposal for the
complete or partial liquidation, dissolution, or divisive reorganization of the
Company.

 

12.4.        “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors as constituted from time to time.

 

10

--------------------------------------------------------------------------------


 

12.5.        “Corporate Performance Factor” is defined in section 3.3.

 

12.6.        “Disability” means a physical or mental disease, injury, or
infirmity that prevents you (despite the provision of reasonable accommodations
as required by law) from performing the substantial duties of your position as a
Director for a period of one hundred eighty (180) consecutive days as certified
by a physician designated by or acceptable to the Company.

 

12.7.        “Fiscal Year” means a fiscal year of the Company.

 

12.8.        “FY2005,” “FY2006,” and “FY2007” mean the Fiscal Years ending in
March 2005, 2006, and 2007, respectively.

 

12.9.        “Incremental Percentage” is defined in sections 3.3 and 3.4.

 

12.10.      “Performance Shares” means shares of the Company’s common stock that
may become issuable to you under this Agreement.

 

12.11.      “Performance Share Unit” or “PSU” means your right to receive,
subject to the terms and conditions contained in this Agreement, one (1)
Performance Share.

 

To confirm the above, the Company and you hereby sign this Agreement, which is
effective as of the date set forth on the first page.

 

ATTEST/WITNESS:

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

By:

 

(SEAL)

 

Robert B. Barnhill, Jr.

 

Chairman and Chief Executive
Officer

 

 

 

 

 

 

 

(SEAL)

 

«Participant»

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------